DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 01/25/2021 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner notes for the record that regarding the arguments directed to the rejections under 35 U.S.C. 112(a) which recite
“The Office Action rejected claims 2, 4, 9, 11, 16 and 18 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Although Applicant respectfully disagrees with the allegations, claims 2, 4, 9, 11, 16 and 18 have been amended for clarity. Applicant respectfully requests that the rejection be withdrawn”
and the arguments directed to the rejections under 35 U.S.C. 112(b) which recite
“The Office Action rejected claims 1-20 under 35 U.S.C. § 112(b) as allegedly being indefinite. Although Applicant respectfully disagrees with the allegations, claims 1, 8 and 15 has been amended for clarity. Applicant respectfully requests that the rejection be withdrawn”,
while these arguments are moot in view of the new grounds of rejection, there is no rebuttal provided in these arguments for limitations previously rejected that have not been amended for the latest claims. For example, there is no rebuttal provided for the rejections directed to the limitation “non-visible”, where this limitation appears again in the amended claims.

All claims are rejected. New prior art is introduced. The Examiner notes that each independent claim is rejected twice, with each rejection using different prior art, where the present Office Action concludes with Claims 1, 8 and 15 being rejected under Prata et al. (2012/0191350) in view of Shapiro et al. (9,132,913).
See the new grounds of rejection.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object”.
detect a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths”, therefore, Claim 1 encompasses detecting the “non-solid object” by detecting only a single feature, where this feature may be “non-visible”, which then results in Claim 2 contradicting Claim 1 rather than further limiting Claim 1, as Claim 2 requires detecting the “non-solid object” by detecting “one or more visible features”. Therefore, the claim does not further limit Claim 1 but rather presents an alternative to detecting a “non-solid object”, and therefore does not properly depend on or further limit Claim 1.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the claim recites “to detect the non-solid object in the environment” and “determine that the non-solid object is an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
However, Claim 3 may then result in the “non-solid object” being determined as not being “an obstacle or interference”, which would then appear to result in not navigating the vehicle “along a driving route which avoids intersecting the non-solid object” as recited in Claim 1. However, Claim 1 recites an entirely separate step of determining if the “non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature”, meaning Claim 1 encompasses determining that the “non-solid object” is in fact “an obstacle or interference” which would result in navigating the vehicle “along a driving route which avoids intersecting the non-solid object”, which contradicts the possible outcome of Claim 3 that the “non-solid object” is determined to not be “an obstacle or interference”. As a result, Claim 3 apparently presents an alternative to determining if the “non-solid object” is “an obstacle or interference”, and does not properly depend on or further limit Claim 1.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim recites “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object”.
However, parent Claim 8 recites “detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths”, therefore, Claim 8 encompasses detecting the “non-solid object” by detecting only a single feature, where this feature may be “non-visible”, which then results in Claim 9 contradicting Claim 8 rather than further limiting Claim 8, as Claim 9 requires detecting the “non-solid object” by detecting “one or more visible features”. Therefore, the claim does not .  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the claim recites “wherein: detecting the non-solid object in the environment comprises” and “determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
However, Claim 10 may then result in the “non-solid object” being determined as not being “an obstacle or interference”, which would then appear to result in not navigating the vehicle “along a driving route which avoids intersecting the non-solid object” as recited in Claim 8. However, Claim 8 recites an entirely separate step of determining if the “non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature”, meaning Claim 8 encompasses determining that the “non-solid object” is in fact “an obstacle or interference” which would result in navigating the vehicle “along a driving route which avoids intersecting the non-solid object”, which contradicts the possible outcome of Claim 10 that the “non-solid object” is determined to not be “an obstacle or interference”. As a result, Claim 10 apparently presents an alternative to determining if the “non-solid object” is “an obstacle or interference”, and does not properly depend on or further limit Claim 8.  Appropriate correction is required.

16 is objected to because of the following informalities:  the claim recites “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object”.
However, parent Claim 15 recites “detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non- visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths”, therefore, Claim 15 encompasses detecting the “non-solid object” by detecting only a single feature, where this feature may be “non-visible”, which then results in Claim 16 contradicting Claim 15 rather than further limiting Claim 15, as Claim 16 requires detecting the “non-solid object” by detecting “one or more visible features”. Therefore, the scope of the claim is unclear as the claim does not further limit Claim 15 but rather presents an alternative to detecting a “non-solid object”, and therefore does not properly depend on or further limit Claim 15.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim recites “wherein: detecting the non-solid object in the environment comprises” and “determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
However, Claim 17 may then result in the “non-solid object” being determined as not being “an obstacle or interference”, which would then appear to result in not along a driving route which avoids intersecting the non-solid object” as recited in Claim 15. However, Claim 15 recites an entirely separate step of determining if the “non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature”, meaning Claim 15 encompasses determining that the “non-solid object” is in fact “an obstacle or interference” which would result in navigating the vehicle “along a driving route which avoids intersecting the non-solid object”, which contradicts the possible outcome of Claim 17 that the “non-solid object” is determined to not be “an obstacle or interference”. As a result, Claim 17 apparently presents an alternative to determining if the “non-solid object” is “an obstacle or interference”, and does not properly depend on or further limit Claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As per Claim 1, the subject matter is the claimed
“detect a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths;
determine whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature”.
The disclosure does not support the scope of the claim. The fundamental states of matter include solid, liquid, gas and plasma. The claimed limitation of “non-solid” then encompasses the states of liquid, gas and plasma, however, there is no disclosure or even mention of detecting plasma in the disclosure. Therefore, the disclosure does not support the scope of the claim.
non-visible feature”. A “non-visible feature” encompasses electric and magnetic waves, however, there is no disclosure of detecting electric and magnetic waves, therefore, the disclosure does not support the scope of the claim. The Examiner notes that if a “non-solid object” emits radiation, the radiation would then be considered a “non-visible feature” of the “non-solid object”, however, detection of radiation is not disclosed.
Furthermore, there is no disclosure of how a density of gas, liquid or plasma is detected as claimed. Not only is there no mention in the disclosure of plasma as discussed above, but there is no mention of determining a density of liquid, meaning the scope of the claim is again not supported by the disclosure with respect to liquid. The only example of determining a density of a gas is provided in P[0076] which recites
“For example, a cloud comprising nitrogen may be determined to be an obstacle or interference based on a determination that the density of nitrogen in the cloud exceeds a certain threshold level, a determination that the volume of the cloud exceeds a certain threshold, etc.”,
however, there is no disclosure of how any specific value of density of nitrogen, or of any other gas, is determined.
Furthermore, there is no disclosure of a specific algorithm for determining “whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature”. P[0076] of the specification recites “A determination of whether a non-solid object is an obstacle or interference may be based on a determined size, density, etc. of the object. For example, a cloud comprising nitrogen may be determined to be an obstacle or interference based on a determination that the density of nitrogen in the cloud exceeds a certain threshold level” and P[0049] recites “Where the ANS 212 determines that the object 240 is too large, dense, etc. to navigate through without at least a certain threshold probability of interference with vehicle operation, occupant health, etc. the ANS 212 can navigate the vehicle 210 along a new driving route which avoids intersection with the object”, however, there is no disclosure of a specific algorithm that clearly shows the criteria for determining that a “non-solid object” is an “obstacle or interference”, or is not an “obstacle or interference”. For example, for “non-solid object” types such as a liquid or gas, it is completely subjective as to what would or would not be considered an “obstacle or interference to operation of the vehicle”, as liquid such as rainfall or a pool of water may be considered as an obstacle or interference due to affecting the traction of a vehicle, however, rainfall or a pool of water may also be considered as not being an obstacle or interference because a vehicle may drive through rain and a pool of water without stopping. Similar logic applies to gas, as a cloud of gas may be considered an obstacle or interference due to potentially interfering with the operation of vehicle components or the health of a driver, while a cloud of gas may also not be being an obstacle or interference because a vehicle may drive through a cloud of gas, and certain gases may not be particularly hazardous to a driver’s health or cause any noticeable change in the operation of vehicle components. The disclosure fails to provide any algorithm that clearly indicates the criteria for determining when a “non-solid object” should or should not be considered an “obstacle or interference to operation of the vehicle”.
obstacle” from an “interference to operation of the vehicle”, which would be required in order to determine that a “non-solid object” is either an “obstacle” or an “interference to operation of the vehicle”.
As such, there is no indication in the specification that the inventors had possession of an apparatus comprising an autonomous navigation system configured to detect a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths, and determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature.

As per Claim 2, the subject matter is the claimed “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprise at least one of:
a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object; [[and]]
a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object; and
”.
The claim introduces new matter not present in the application as originally filed. The claim requires that “the one or more sensors are configured to detect one or more visible features of the non-solid object”, however, there is no requirement in the disclosure that each one of the “stand-off chemical agent sensor”, “spectroscopic sensor” or a “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object” must be configured to detect “one or more visible features of the non-solid object”. The disclosure makes no mention of that any particular feature that each of the three sensors is required to detect must be “visible”. Therefore, as mentioned above, the claim introduces new matter.
Furthermore, the disclosure does not support the scope of the claim. The limitation “one or more visible features of the non-solid object” encompasses a color, such as a color of a liquid or gas, however, there is no disclosure of how a color is detected using any of the three sensors of a “stand-off chemical agent sensor”, “spectroscopic sensor” or “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”. The word “coloration” is used in the specification, however, no algorithm using any of the three types of claimed sensors is provided to clearly describe how data from each of the stand-off chemical agent sensor” would detect a color of a liquid, such as a color of a pool of water on the ground.
Furthermore, beyond only color, there is no disclosure of any specific algorithm for detecting any specific “visible features” of a “non-solid object” using any of the three claimed sensors, as explained below.
Specifically, the states of matter encompassed by “non-solid” as claimed includes liquid, gas and plasma. The lack of support in the disclosure for the detection of plasma is addressed in the parent claim rejection. Regarding liquid and gas, there is no disclosure of how any “visible features of the non-solid object” are detected using any one of a “stand-off chemical agent sensor”, a “spectroscopic sensor” or a “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”.
For example, the disclosure simply recites general statements such as “a non-solid object can be detected based on processing chemical agent data generated by a stand-off chemical agent detector device” in P[0074] of the specification, however, there is no disclosure of what type of device the “stand-off chemical agent detector device” or of how it detects “visible features” of a “non-solid object”, particularly when the “stand-off chemical agent sensor” is claimed as being separate from the “spectroscopic sensor”. P[0028] of the specification recites “A chemical agent sensor can include a spectroscopy device which is configured to detect one or more chemical substances in an environment based on spectroscopic analysis of the environment. A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”, however, the claim lists the “stand-off chemical agent sensor” separate from the “spectroscopic sensor”, and it is then unknown what type of device corresponds to the “stand-off chemical agent sensor”. Merely reciting a “chemical agent sensor” is a recitation of the function of the sensor, not of the type of the device that corresponds to the sensor.
Furthermore, even if the “stand-off chemical agent sensor” is considered to be a device that performs a “spectroscopic analysis”, there is no disclosure of any algorithm that corresponds to a “spectroscopic analysis” or the claimed “spectroscopic monitoring” that is used to detect “visible features” of a “non-solid object”. The disclosure merely recites that use of “spectroscopic sensors” and “spectroscopic sensor data” in P[0045] and P[0068] and recites “The one or more instances of sensor data 501 can include one or more spectroscopic images of one or more portions of the environment which are generated by one or more spectroscopic sensors” in P[0072], without reciting an algorithm describing exactly how any specific “visible features” of a specific type of “non-solid object” are detected using spectroscopic sensor data. As one example, there is no disclosure of how a “stand-off chemical agent sensor” would detect a liquid by “visible features” of the liquid, such as “visible features” of a pool of water on the ground. 
Furthermore, there is no disclosure of any algorithm describing exactly how any specific “visible features” of a specific type of “non-solid object” are detected using refraction of light passing through the non-solid object”. P[0028] of the specification recites “A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed. P[0046] recites “For example, a sensor 213 can detect a non-solid object based on detecting refraction, coloration, some combination thereof, etc. of light passing through the non-solid object”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed. P[0075] recites “In addition, an optically transparent non-solid object can be detected based at least in part upon a coloration of the agents comprising the object, a refraction of light passing through the object, some combination thereof, etc.”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprise at least one of a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object, a spectroscopic sensor configured to detect the non-solid object based at least in part 

As per Claim 3, the subject matter is the claimed “determine that the non-solid object is an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
There is no disclosure of exactly how a “non-solid substance comprising the non-solid object” is determined. P[0028] of the Applicant’s specification recites
“In some embodiments, one or more of the sensors 116 included in vehicle 100 include one or more chemical agent sensors, which can include one or more stand-off chemical agent detector devices, which are configured to detect and characterize one or more various chemical substances which are located in a portion of the external environment which is physically separate from a portion of the environment in which the vehicle 100 is located. A chemical agent sensor can include a spectroscopy device which is configured to detect one or more chemical substances in an environment based on spectroscopic analysis of the environment. A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”,
However, this is simply a vague description that “a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.” can somehow be used to detect a chemical substance, without disclosure of a specific algorithm to detect any substance using any of “a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment”. For example there is no disclosure of any algorithm describing how indications of refraction of light or opacity would provide information regarding a particular chemical composition of any “non-solid object”.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein to detect the non-solid object in the environment, the autonomous navigation system is configured to detect the non-solid substance comprising the non-solid object in the environment, based on processing sensor data generated by one or more sensors, and determine that the non-solid object is an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object.

As per Claim 4, the subject matter is the claimed
“wherein: to determine that the non-solid object presents an obstacle or interference, the autonomous navigation system is further configured to: determine that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated”.
There is no disclosure of how a density of a “body of fluid” is determined. The determination of density of the “non-solid object” is required by parent Claim 1, and body of fluid”.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein to determine that the non-solid object presents an obstacle or interference, the autonomous navigation system is further configured to determine that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated.

As per Claim 5, the subject matter is the claimed “wherein: to navigate the vehicle along the driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to: incorporate, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment; and navigate the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment”.
There is no disclosure of what steps are performed to characterize “the non-solid object as a solid object in the environment”. P[0078] of the specification recites
“At 510, based on a determination that a non-solid object is a presents an obstacle or interference, a characterization of the object is generated and incorporated into the world model, where the characterization comprises an object which encompasses the portion of the environment encompassed by the non-solid object and may further be characterized as a solid object. As a result, where a driving route is developed which navigates the vehicle through an environment without intersecting with solid objects, the developed route may avoid the non-solid object as if the object were a solid object to be avoided. Therefore, a driving route through an environment which includes a non-solid object presenting an obstacle or interference will avoid intersecting the non-solid object”,
however, this paragraph is not given in technical terms that clearly illustrate what algorithm or process is performed when characterizing a “non-solid object as a solid object”. It is unknown how the characterization is “incorporated into the world model” and what steps this requires, and it is not disclosed how to characterize a “non-solid object as a solid object” in an “environment” as claimed. While it can be generally understood how a driving route can be generated that avoids a “non-solid object”, there is no indication of if or how the generation of such a route would depend on characterizing the “non-solid object as a solid object”.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein to navigate the vehicle along the driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to incorporate, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment, and navigate the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment.

wherein: to detect the non-solid object in the environment, the autonomous navigation system is configured to: determine a predicted trajectory of the non-solid object through the environment; and to navigate the vehicle along the driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to: navigate the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object”.
There is no disclosure of how the trajectory of any type of “non-solid object” is determined. The disclosure merely recites that a trajectory is determined without disclosing any algorithm for determining a trajectory.
For example, P[0060] of the Applicant’s specification recites
“Such separate characterizations can include generating a virtual solid object characterization 320 of the object 310 in a characterization of the environment 300, determining a predicted trajectory 330 of the object 320 through the environment, determining a predicted growth 332 of the object 320 as the object 320 moves along the trajectory 330, some combination thereof, etc.”,
however, no algorithm is disclosed that describes how a trajectory is determined or predicted. Additionally, no algorithm is provided that describes how a growth is predicted.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein to detect the non-solid object in the environment, the autonomous navigation system is configured to determine a predicted trajectory of 

As per Claim 7, the subject matter is the claimed
“wherein: to detect the non-solid object in the environment, the autonomous navigation system is configured to associate a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object; to navigate the vehicle along a driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to navigate the vehicle along a driving route which avoids intersecting the proximity region; and the autonomous navigation system is configured to selectively engage a set of avoidance driving parameters, such that the vehicle is selectively navigated according to the set of avoidance driving parameters, based on a determination that the vehicle is presently located within the proximity region”.
There is no disclosure of how a “certain proximity distance from the non-solid object” can be calculated for every type of “non-solid object” encompassed by the claim. For example, for a gas, there is no disclosure of how a boundary of a gas would be determined in such precise terms as to calculate a “certain proximity distance” from the gas. Furthermore, as another example, for a liquid, there is no disclosure of certain proximity distance” from the liquid.
P[0081] of the specification recites
“A determination of whether the vehicle is located more or less than a certain proximity distance from a non-solid object may be included in a determination of whether the vehicle is located inside or outside of a proximity region associated with the non-solid object, as the proximity distance can comprise a distance from an outer boundary of a non-solid object to an outer boundary of a proximity region associated with the non-solid object”,
however, no disclosure is provided that explains how an “outer boundary” of any “non-solid object” is calculated.
The Examiner notes that in the case of a liquid, even if it is assumed that a “non-solid object” comprises a pool of liquid on the ground, there is no disclosure of how a boundary of a pool of liquid is determined, as clearly a liquid may spread over a surface and not have a clear boundary, particularly in situations when a liquid is covering most of a ground surface surrounding a pool, such as during rain, and the disclosure provides no algorithm for determining a boundary of such a pool of liquid.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein to detect the non-solid object in the environment, the autonomous navigation system is configured to associate a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object, to navigate the vehicle along a driving route which avoids intersecting the non-solid object, the autonomous navigation system is 

As per Claim 8, the subject matter is the claimed
“detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths;
determine whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature”.
The disclosure does not support the scope of the claim. The fundamental states of matter include solid, liquid, gas and plasma. The claimed limitation of “non-solid” then encompasses the states of liquid, gas and plasma, however, there is no disclosure or even mention of detecting plasma in the disclosure. Therefore, the disclosure does not support the scope of the claim.
non-visible feature”. A “non-visible feature” encompasses electric and magnetic waves, however, there is no disclosure of detecting electric and magnetic waves, therefore, the disclosure does not support the scope of the claim. The Examiner notes that if a “non-solid object” emits radiation, the radiation would then be considered a “non-visible feature” of the “non-solid object”, however, detection of radiation is not disclosed.
Furthermore, there is no disclosure of how a density of gas, liquid or plasma is detected as claimed. Not only is there no mention in the disclosure of plasma as discussed above, but there is no mention of determining a density of liquid, meaning the scope of the claim is again not supported by the disclosure with respect to liquid. The only example of determining a density of a gas is provided in P[0076] which recites
“For example, a cloud comprising nitrogen may be determined to be an obstacle or interference based on a determination that the density of nitrogen in the cloud exceeds a certain threshold level, a determination that the volume of the cloud exceeds a certain threshold, etc.”,
however, there is no disclosure of how any specific value of density of nitrogen, or of any other gas, is determined.
Furthermore, there is no disclosure of a specific algorithm for determining “whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature”. P[0076] of the specification recites “A determination of whether a non-solid object is an obstacle or interference may be based on a determined size, density, etc. of the object. For example, a cloud comprising nitrogen may be determined to be an obstacle or interference based on a determination that the density of nitrogen in the cloud exceeds a certain threshold level” and P[0049] recites “Where the ANS 212 determines that the object 240 is too large, dense, etc. to navigate through without at least a certain threshold probability of interference with vehicle operation, occupant health, etc. the ANS 212 can navigate the vehicle 210 along a new driving route which avoids intersection with the object”, however, there is no disclosure of a specific algorithm that clearly shows the criteria for determining that a “non-solid object” is an “obstacle or interference”, or is not an “obstacle or interference”. For example, for “non-solid object” types such as a liquid or gas, it is completely subjective as to what would or would not be considered an “obstacle or interference to operation of the vehicle”, as liquid such as rainfall or a pool of water may be considered as an obstacle or interference due to affecting the traction of a vehicle, however, rainfall or a pool of water may also be considered as not being an obstacle or interference because a vehicle may drive through rain and a pool of water without stopping. Similar logic applies to gas, as a cloud of gas may be considered an obstacle or interference due to potentially interfering with the operation of vehicle components or the health of a driver, while a cloud of gas may also not be being an obstacle or interference because a vehicle may drive through a cloud of gas, and certain gases may not be particularly hazardous to a driver’s health or cause any noticeable change in the operation of vehicle components. The disclosure fails to provide any algorithm that clearly indicates the criteria for determining when a “non-solid object” should or should not be considered an “obstacle or interference to operation of the vehicle”.
obstacle” from an “interference to operation of the vehicle”, which would be required in order to determine that a “non-solid object” is either an “obstacle” or an “interference to operation of the vehicle”.
As such, there is no indication in the specification that the inventors had possession of a method comprising detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths, determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature.

As per Claim 9, the subject matter is the claimed “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of:
a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object;
a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object; and
a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”.
The claim introduces new matter not present in the application as originally filed. The claim requires that “the one or more sensors are configured to detect one or more visible features of the non-solid object”, however, there is no requirement in the disclosure that each one of the “stand-off chemical agent sensor”, “spectroscopic sensor” or a “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object” must be configured to detect “one or more visible features of the non-solid object”. The disclosure makes no mention of that any particular feature that each of the three sensors is required to detect must be “visible”. Therefore, as mentioned above, the claim introduces new matter.
Furthermore, the disclosure does not support the scope of the claim. The limitation “one or more visible features of the non-solid object” encompasses a color, such as a color of a liquid or gas, however, there is no disclosure of how a color is detected using any of the three sensors of a “stand-off chemical agent sensor”, “spectroscopic sensor” or “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”. The word “coloration” is used in the specification, however, no algorithm using any of the three types of claimed sensors is provided to clearly describe how data from each of the three claimed sensors can be used to detect a color or coloration. As one example, there is no disclosure of how a “stand-off chemical agent sensor” would detect a color of a liquid, such as a color of a pool of water on the ground.
visible features” of a “non-solid object” using any of the three claimed sensors, as explained below.
Specifically, the states of matter encompassed by “non-solid” as claimed includes liquid, gas and plasma. The lack of support in the disclosure for the detection of plasma is addressed in the parent claim rejection. Regarding liquid and gas, there is no disclosure of how any “visible features of the non-solid object” are detected using any one of a “stand-off chemical agent sensor”, a “spectroscopic sensor” or a “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”.
For example, the disclosure simply recites general statements such as “a non-solid object can be detected based on processing chemical agent data generated by a stand-off chemical agent detector device” in P[0074] of the specification, however, there is no disclosure of what type of device the “stand-off chemical agent detector device” or of how it detects “visible features” of a “non-solid object”, particularly when the “stand-off chemical agent sensor” is claimed as being separate from the “spectroscopic sensor”. P[0028] of the specification recites “A chemical agent sensor can include a spectroscopy device which is configured to detect one or more chemical substances in an environment based on spectroscopic analysis of the environment. A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”, however, the claim lists the “stand-off chemical agent sensor” separate from the “spectroscopic sensor”, and it is then unknown what type of device corresponds to the “stand-off chemical agent sensor”. Merely reciting a “chemical agent sensor” is a recitation of the function of the sensor, not of the type of the device that corresponds to the sensor.
Furthermore, even if the “stand-off chemical agent sensor” is considered to be a device that performs a “spectroscopic analysis”, there is no disclosure of any algorithm that corresponds to a “spectroscopic analysis” or the claimed “spectroscopic monitoring” that is used to detect “visible features” of a “non-solid object”. The disclosure merely recites that use of “spectroscopic sensors” and “spectroscopic sensor data” in P[0045] and P[0068] and recites “The one or more instances of sensor data 501 can include one or more spectroscopic images of one or more portions of the environment which are generated by one or more spectroscopic sensors” in P[0072], without reciting an algorithm describing exactly how any specific “visible features” of a specific type of “non-solid object” are detected using spectroscopic sensor data. As one example, there is no disclosure of how a “stand-off chemical agent sensor” would detect a liquid by “visible features” of the liquid, such as “visible features” of a pool of water on the ground. 
Furthermore, there is no disclosure of any algorithm describing exactly how any specific “visible features” of a specific type of “non-solid object” are detected using “refraction of light passing through the non-solid object”. P[0028] of the specification recites “A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed. P[0046] recites “For example, a sensor 213 can detect a non-solid object based on detecting refraction, coloration, some combination thereof, etc. of light passing through the non-solid object”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed. P[0075] recites “In addition, an optically transparent non-solid object can be detected based at least in part upon a coloration of the agents comprising the object, a refraction of light passing through the object, some combination thereof, etc.”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed.
As such, there is no indication in the specification that the inventors had possession of a method wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object, a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object, and a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object.

As per Claim 10, the subject matter is the claimed “determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
There is no disclosure of exactly how a “non-solid substance comprising the non-solid object” is determined. P[0028] of the Applicant’s specification recites
“In some embodiments, one or more of the sensors 116 included in vehicle 100 include one or more chemical agent sensors, which can include one or more stand-off chemical agent detector devices, which are configured to detect and characterize one or more various chemical substances which are located in a portion of the external environment which is physically separate from a portion of the environment in which the vehicle 100 is located. A chemical agent sensor can include a spectroscopy device which is configured to detect one or more chemical substances in an environment based on spectroscopic analysis of the environment. A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”,
However, this is simply a vague description that “a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.” can somehow be used to detect a chemical substance, without disclosure of a specific algorithm to detect any substance using any of “a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment”. For example there is no disclosure of any algorithm describing how indications of refraction of light or opacity would provide information regarding a particular chemical composition of any “non-solid object”.
As such, there is no indication in the specification that the inventors had possession of a method comprising detecting the non-solid object in the environment comprises: detecting the non-solid substance comprising the non-solid object in the environment, based on processing sensor data generated by one or more sensors; and determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object.

As per Claim 11, the subject matter is the claimed
“wherein: determining that the non-solid object presents an obstacle or interference comprises: determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated”.
There is no disclosure of how a density of a “body of fluid” is determined. The determination of density of the “non-solid object” is required by parent Claim 8, and the combination of Claims 8 and 11 then require the determination of a density of a “body of fluid”.
As such, there is no indication in the specification that the inventors had possession of a method comprising wherein determining that the non-solid object presents an obstacle or interference comprises determining that the non-solid object 

As per Claim 12, the subject matter is the claimed “wherein: navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises: incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment; and navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment”.
There is no disclosure of what steps are performed to characterize “the non-solid object as a solid object in the environment”. P[0078] of the specification recites
“At 510, based on a determination that a non-solid object is a presents an obstacle or interference, a characterization of the object is generated and incorporated into the world model, where the characterization comprises an object which encompasses the portion of the environment encompassed by the non-solid object and may further be characterized as a solid object. As a result, where a driving route is developed which navigates the vehicle through an environment without intersecting with solid objects, the developed route may avoid the non-solid object as if the object were a solid object to be avoided. Therefore, a driving route through an environment which includes a non-solid object presenting an obstacle or interference will avoid intersecting the non-solid object”,
non-solid object as a solid object”. It is unknown how the characterization is “incorporated into the world model” and what steps this requires, and it is not disclosed how to characterize a “non-solid object as a solid object” in an “environment” as claimed. While it can be generally understood how a driving route can be generated that avoids a “non-solid object”, there is no indication of if or how the generation of such a route would depend on characterizing the “non-solid object as a solid object”.
As such, there is no indication in the specification that the inventors had possession of a method comprising wherein navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment, and navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment.

As per Claim 13, the subject matter is the claimed “wherein: detecting the non-solid object in the environment comprises: determining a predicted trajectory of the non-solid object through the environment; and navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises: navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object”.

For example, P[0060] of the Applicant’s specification recites
“Such separate characterizations can include generating a virtual solid object characterization 320 of the object 310 in a characterization of the environment 300, determining a predicted trajectory 330 of the object 320 through the environment, determining a predicted growth 332 of the object 320 as the object 320 moves along the trajectory 330, some combination thereof, etc.”,
however, no algorithm is disclosed that describes how a trajectory is determined or predicted. Additionally, no algorithm is provided that describes how a growth is predicted.
As such, there is no indication in the specification that the inventors had possession of a method comprising wherein detecting the non-solid object in the environment comprises determining a predicted trajectory of the non-solid object through the environment, and navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object.

As per Claim 14, the subject matter is the claimed
“wherein: detecting a non-solid object in the environment comprises associating a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object; navigating the vehicle along a driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the proximity region; and the method comprises selectively engaging a set of avoidance driving parameters, and selectively navigating the vehicle according to the set of avoidance driving parameters, based on a determination that the vehicle is presently located within the proximity region”.
There is no disclosure of how a “certain proximity distance from the non-solid object” can be calculated for every type of “non-solid object” encompassed by the claim. For example, for a gas, there is no disclosure of how a boundary of a gas would be determined in such precise terms as to calculate a “certain proximity distance” from the gas. Furthermore, as another example, for a liquid, there is no disclosure of how a boundary of a liquid would be determined in such precise terms as to calculate a “certain proximity distance” from the liquid.
P[0081] of the specification recites
“A determination of whether the vehicle is located more or less than a certain proximity distance from a non-solid object may be included in a determination of whether the vehicle is located inside or outside of a proximity region associated with the non-solid object, as the proximity distance can comprise a distance from an outer boundary of a non-solid object to an outer boundary of a proximity region associated with the non-solid object”,
however, no disclosure is provided that explains how an “outer boundary” of any “non-solid object” is calculated.

As such, there is no indication in the specification that the inventors had possession of a method comprising wherein detecting a non-solid object in the environment comprises associating a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object, navigating the vehicle along a driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the proximity region, and the method comprises selectively engaging a set of avoidance driving parameters, and selectively navigating the vehicle according to the set of avoidance driving parameters, based on a determination that the vehicle is presently located within the proximity region.

As per Claim 15, the subject matter is the claimed
“detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths;
determining whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature”.
The disclosure does not support the scope of the claim. The fundamental states of matter include solid, liquid, gas and plasma. The claimed limitation of “non-solid” then encompasses the states of liquid, gas and plasma, however, there is no disclosure or even mention of detecting plasma in the disclosure. Therefore, the disclosure does not support the scope of the claim.
Furthermore, the disclosure does not support the scope of the claimed “non-visible feature”. A “non-visible feature” encompasses electric and magnetic waves, however, there is no disclosure of detecting electric and magnetic waves, therefore, the disclosure does not support the scope of the claim. The Examiner notes that if a “non-solid object” emits radiation, the radiation would then be considered a “non-visible feature” of the “non-solid object”, however, detection of radiation is not disclosed.
Furthermore, there is no disclosure of how a density of gas, liquid or plasma is detected as claimed. Not only is there no mention in the disclosure of plasma as discussed above, but there is no mention of determining a density of liquid, meaning the scope of the claim is again not supported by the disclosure with respect to liquid. The only example of determining a density of a gas is provided in P[0076] which recites
For example, a cloud comprising nitrogen may be determined to be an obstacle or interference based on a determination that the density of nitrogen in the cloud exceeds a certain threshold level, a determination that the volume of the cloud exceeds a certain threshold, etc.”,
however, there is no disclosure of how any specific value of density of nitrogen, or of any other gas, is determined.
Furthermore, there is no disclosure of a specific algorithm for determining “whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature”. P[0076] of the specification recites “A determination of whether a non-solid object is an obstacle or interference may be based on a determined size, density, etc. of the object. For example, a cloud comprising nitrogen may be determined to be an obstacle or interference based on a determination that the density of nitrogen in the cloud exceeds a certain threshold level” and P[0049] recites “Where the ANS 212 determines that the object 240 is too large, dense, etc. to navigate through without at least a certain threshold probability of interference with vehicle operation, occupant health, etc. the ANS 212 can navigate the vehicle 210 along a new driving route which avoids intersection with the object”, however, there is no disclosure of a specific algorithm that clearly shows the criteria for determining that a “non-solid object” is an “obstacle or interference”, or is not an “obstacle or interference”. For example, for “non-solid object” types such as a liquid or gas, it is completely subjective as to what would or would not be considered an “obstacle or interference to operation of the vehicle”, as liquid such as rainfall or a pool of water may be considered as an obstacle or interference due to affecting the traction of a vehicle, however, rainfall or a pool of water may also be considered as not being an obstacle or interference because a vehicle may drive through rain and a pool of water without stopping. Similar logic applies to gas, as a cloud of gas may be considered an obstacle or interference due to potentially interfering with the operation of vehicle components or the health of a driver, while a cloud of gas may also not be being an obstacle or interference because a vehicle may drive through a cloud of gas, and certain gases may not be particularly hazardous to a driver’s health or cause any noticeable change in the operation of vehicle components. The disclosure fails to provide any algorithm that clearly indicates the criteria for determining when a “non-solid object” should or should not be considered an “obstacle or interference to operation of the vehicle”.
Furthermore, there is no disclosure of exactly how to distinguish an “obstacle” from an “interference to operation of the vehicle”, which would be required in order to determine that a “non-solid object” is either an “obstacle” or an “interference to operation of the vehicle”.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, computer-readable medium storing a program of instructions which, when executed by at least one computer system, cause the at least one computer system to autonomously navigate a vehicle through an environment in which the vehicle is located, wherein the autonomously navigating comprises detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the 

As per Claim 16, the subject matter is the claimed “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of:
a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object;
a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object; and
a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”.
The claim introduces new matter not present in the application as originally filed. The claim requires that “the one or more sensors are configured to detect one or more visible features of the non-solid object”, however, there is no requirement in the disclosure that each one of the “stand-off chemical agent sensor”, “spectroscopic sensor” or a “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object” must be configured to detect “one or more visible features of the non-solid object”. The disclosure makes no mention of that any particular feature that each of the three sensors is required to detect must be “visible”. Therefore, as mentioned above, the claim introduces new matter.
Furthermore, the disclosure does not support the scope of the claim. The limitation “one or more visible features of the non-solid object” encompasses a color, such as a color of a liquid or gas, however, there is no disclosure of how a color is detected using any of the three sensors of a “stand-off chemical agent sensor”, “spectroscopic sensor” or “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”. The word “coloration” is used in the specification, however, no algorithm using any of the three types of claimed sensors is provided to clearly describe how data from each of the three claimed sensors can be used to detect a color or coloration. As one example, there is no disclosure of how a “stand-off chemical agent sensor” would detect a color of a liquid, such as a color of a pool of water on the ground.
Furthermore, beyond only color, there is no disclosure of any specific algorithm for detecting any specific “visible features” of a “non-solid object” using any of the three claimed sensors, as explained below.
Specifically, the states of matter encompassed by “non-solid” as claimed includes liquid, gas and plasma. The lack of support in the disclosure for the detection of plasma is addressed in the parent claim rejection. Regarding liquid and gas, there is no disclosure of how any “visible features of the non-solid object” are detected using stand-off chemical agent sensor”, a “spectroscopic sensor” or a “sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object”.
For example, the disclosure simply recites general statements such as “a non-solid object can be detected based on processing chemical agent data generated by a stand-off chemical agent detector device” in P[0074] of the specification, however, there is no disclosure of what type of device the “stand-off chemical agent detector device” or of how it detects “visible features” of a “non-solid object”, particularly when the “stand-off chemical agent sensor” is claimed as being separate from the “spectroscopic sensor”. P[0028] of the specification recites “A chemical agent sensor can include a spectroscopy device which is configured to detect one or more chemical substances in an environment based on spectroscopic analysis of the environment. A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”, however, the claim lists the “stand-off chemical agent sensor” separate from the “spectroscopic sensor”, and it is then unknown what type of device corresponds to the “stand-off chemical agent sensor”. Merely reciting a “chemical agent sensor” is a recitation of the function of the sensor, not of the type of the device that corresponds to the sensor.
Furthermore, even if the “stand-off chemical agent sensor” is considered to be a device that performs a “spectroscopic analysis”, there is no disclosure of any spectroscopic analysis” or the claimed “spectroscopic monitoring” that is used to detect “visible features” of a “non-solid object”. The disclosure merely recites that use of “spectroscopic sensors” and “spectroscopic sensor data” in P[0045] and P[0068] and recites “The one or more instances of sensor data 501 can include one or more spectroscopic images of one or more portions of the environment which are generated by one or more spectroscopic sensors” in P[0072], without reciting an algorithm describing exactly how any specific “visible features” of a specific type of “non-solid object” are detected using spectroscopic sensor data. As one example, there is no disclosure of how a “stand-off chemical agent sensor” would detect a liquid by “visible features” of the liquid, such as “visible features” of a pool of water on the ground. 
Furthermore, there is no disclosure of any algorithm describing exactly how any specific “visible features” of a specific type of “non-solid object” are detected using “refraction of light passing through the non-solid object”. P[0028] of the specification recites “A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed. P[0046] recites “For example, a sensor 213 can detect a non-solid object based on detecting refraction, coloration, some combination thereof, etc. of light passing through the non-solid object”, however, no algorithm is provided that describes exactly how a non-solid object” as claimed. P[0075] recites “In addition, an optically transparent non-solid object can be detected based at least in part upon a coloration of the agents comprising the object, a refraction of light passing through the object, some combination thereof, etc.”, however, no algorithm is provided that describes exactly how a detected refraction of light leads to detecting an entire “non-solid object” as claimed.
 As such, there is no indication in the specification that the inventors had possession of a non-transitory, computer-readable medium wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object, a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object, and a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object.

As per Claim 17, the subject matter is the claimed “determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
There is no disclosure of exactly how a “non-solid substance comprising the non-solid object” is determined. P[0028] of the Applicant’s specification recites
In some embodiments, one or more of the sensors 116 included in vehicle 100 include one or more chemical agent sensors, which can include one or more stand-off chemical agent detector devices, which are configured to detect and characterize one or more various chemical substances which are located in a portion of the external environment which is physically separate from a portion of the environment in which the vehicle 100 is located. A chemical agent sensor can include a spectroscopy device which is configured to detect one or more chemical substances in an environment based on spectroscopic analysis of the environment. A chemical agent sensor can include a device which is configured to detect one or more chemical substances in an environment based at least in part upon monitoring a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.”,
However, this is simply a vague description that “a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment, some combination thereof, etc.” can somehow be used to detect a chemical substance, without disclosure of a specific algorithm to detect any substance using any of “a refraction of light passing through the environment, a coloration of a portion of the environment, an opacity of a portion of the environment”. For example there is no disclosure of any algorithm describing how indications of refraction of light or opacity would provide information regarding a particular chemical composition of any “non-solid object”.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, computer-readable medium wherein detecting the non-

As per Claim 18, the subject matter is the claimed
“wherein: determining that the non-solid object presents an obstacle or interference comprises: determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated”.
There is no disclosure of how a density of a “body of fluid” is determined. The determination of density of the “non-solid object” is required by parent Claim 15, and the combination of Claims 15 and 18 then require the determination of a density of a “body of fluid”.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, computer-readable medium wherein determining that the non-solid object presents an obstacle or interference comprises determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated.

wherein: navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises: incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment; and navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment”.
There is no disclosure of what steps are performed to characterize “the non-solid object as a solid object in the environment”. P[0078] of the specification recites
“At 510, based on a determination that a non-solid object is a presents an obstacle or interference, a characterization of the object is generated and incorporated into the world model, where the characterization comprises an object which encompasses the portion of the environment encompassed by the non-solid object and may further be characterized as a solid object. As a result, where a driving route is developed which navigates the vehicle through an environment without intersecting with solid objects, the developed route may avoid the non-solid object as if the object were a solid object to be avoided. Therefore, a driving route through an environment which includes a non-solid object presenting an obstacle or interference will avoid intersecting the non-solid object”,
however, this paragraph is not given in technical terms that clearly illustrate what algorithm or process is performed when characterizing a “non-solid object as a solid object”. It is unknown how the characterization is “incorporated into the world model” and what steps this requires, and it is not disclosed how to characterize a “non-solid object as a solid object” in an “environment” as claimed. While it can be generally understood how a driving route can be generated that avoids a “non-solid object”, there is no indication of if or how the generation of such a route would depend on characterizing the “non-solid object as a solid object”.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, computer-readable medium wherein navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment, and navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment.

As per Claim 20, the subject matter is the claimed “wherein: detecting the non-solid object in the environment comprises: determining a predicted trajectory of the non-solid object through the environment; and navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises: navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object”.
There is no disclosure of how the trajectory of any type of “non-solid object” is determined. The disclosure merely recites that a trajectory is determined without disclosing any algorithm for determining a trajectory.
For example, P[0060] of the Applicant’s specification recites
Such separate characterizations can include generating a virtual solid object characterization 320 of the object 310 in a characterization of the environment 300, determining a predicted trajectory 330 of the object 320 through the environment, determining a predicted growth 332 of the object 320 as the object 320 moves along the trajectory 330, some combination thereof, etc.”,
however, no algorithm is disclosed that describes how a trajectory is determined or predicted. Additionally, no algorithm is provided that describes how a growth is predicted.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, computer-readable medium wherein detecting the non-solid object in the environment comprises determining a predicted trajectory of the non-solid object through the environment, and navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per Claim 1, the claim recites “at least one non-visible feature”.
However, what would or would not be considered “non-visible” is entirely subjective, and also would depend on what person was viewing the “non-visible” feature and/or what computer system was used to detect a “non-visible” feature, as certain people may be able to see certain features that other people cannot, and certain systems or devices may be capable of recognizing certain features that other systems or devices cannot. Therefore, the claim is unclear.

As per Claim 2, the claim recites “one or more visible features of the non-solid object”.
However, what would or would not be considered “visible” is entirely subjective, and also would depend on what person was viewing the “visible” feature and/or what computer system was used to detect a “visible” feature, as certain people may be able to see certain features that other people cannot, and certain systems or devices may be capable of recognizing certain features that other systems or devices cannot. Therefore, the claim is unclear.

Furthermore as per Claim 2, the claim recites “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object”.
detect a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths”, therefore, Claim 1 encompasses detecting the “non-solid object” by detecting only a single feature, where this feature may be “non-visible”, which then results in Claim 2 contradicting Claim 1 rather than further limiting Claim 1, as Claim 2 requires detecting the “non-solid object” by detecting “one or more visible features”. Therefore, the scope of the claim is unclear as the claim does not further limit Claim 1 but rather presents an alternative to detecting a “non-solid object”.

As per Claim 3, the claim recites “to detect the non-solid object in the environment” and “determine that the non-solid object is an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
However, Claim 3 may then result in the “non-solid object” being determined as not being “an obstacle or interference”, which would then appear to result in not navigating the vehicle “along a driving route which avoids intersecting the non-solid object” as recited in Claim 1. However, Claim 1 recites an entirely separate step of determining if the “non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature”, meaning Claim 1 encompasses determining that the “non-solid object” is in fact “an obstacle or interference” which would result in navigating the vehicle “along a driving route which avoids intersecting the non-solid object”, which contradicts the possible outcome of Claim 3 that the “non-solid object” is determined to not be “an obstacle or interference”. As a result, Claim 3 apparently presents an alternative to determining if the “non-solid object” is “an obstacle or interference”, and does not properly depend on or further limit Claim 1, which results in the scope of the claim being unclear.

As per Claim 8, the claim recites “at least one non-visible feature”.
However, what would or would not be considered “non-visible” is entirely subjective, and also would depend on what person was viewing the “non-visible” feature and/or what computer system was used to detect a “non-visible” feature, as certain people may be able to see certain features that other people cannot, and certain systems or devices may be capable of recognizing certain features that other systems or devices cannot. Therefore, the claim is unclear.

As per Claim 9, the claim recites “one or more visible features of the non-solid object”.
However, what would or would not be considered “visible” is entirely subjective, and also would depend on what person was viewing the “visible” feature and/or what computer system was used to detect a “visible” feature, as certain people may be able to see certain features that other people cannot, and certain systems or devices may be 

Furthermore as per Claim 9, the claim recites “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object”.
However, parent Claim 8 recites “detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths”, therefore, Claim 8 encompasses detecting the “non-solid object” by detecting only a single feature, where this feature may be “non-visible”, which then results in Claim 9 contradicting Claim 8 rather than further limiting Claim 8, as Claim 9 requires detecting the “non-solid object” by detecting “one or more visible features”. Therefore, the scope of the claim is unclear as the claim does not further limit Claim 8 but rather presents an alternative to detecting a “non-solid object”.

As per Claim 10, the claim recites “wherein: detecting the non-solid object in the environment comprises” and “determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
not being “an obstacle or interference”, which would then appear to result in not navigating the vehicle “along a driving route which avoids intersecting the non-solid object” as recited in Claim 8. However, Claim 8 recites an entirely separate step of determining if the “non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature”, meaning Claim 8 encompasses determining that the “non-solid object” is in fact “an obstacle or interference” which would result in navigating the vehicle “along a driving route which avoids intersecting the non-solid object”, which contradicts the possible outcome of Claim 10 that the “non-solid object” is determined to not be “an obstacle or interference”. As a result, Claim 10 apparently presents an alternative to determining if the “non-solid object” is “an obstacle or interference”, and does not properly depend on or further limit Claim 8, which results in the scope of the claim being unclear.

As per Claim 15, the claim recites “at least one non-visible feature”.
However, what would or would not be considered “non-visible” is entirely subjective, and also would depend on what person was viewing the “non-visible” feature and/or what computer system was used to detect a “non-visible” feature, as certain people may be able to see certain features that other people cannot, and certain systems or devices may be capable of recognizing certain features that other systems or devices cannot. Therefore, the claim is unclear.

one or more visible features of the non-solid object”.
However, what would or would not be considered “visible” is entirely subjective, and also would depend on what person was viewing the “visible” feature and/or what computer system was used to detect a “visible” feature, as certain people may be able to see certain features that other people cannot, and certain systems or devices may be capable of recognizing certain features that other systems or devices cannot. Therefore, the claim is unclear.

Furthermore as per Claim 16, the claim recites “wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object”.
However, parent Claim 15 recites “detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non- visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths”, therefore, Claim 15 encompasses detecting the “non-solid object” by detecting only a single feature, where this feature may be “non-visible”, which then results in Claim 16 contradicting Claim 15 rather than further limiting Claim 15, as Claim 16 requires detecting the “non-solid object” by detecting “one or more visible features”. Therefore, 

As per Claim 17, the claim recites “wherein: detecting the non-solid object in the environment comprises” and “determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object”.
However, Claim 17 may then result in the “non-solid object” being determined as not being “an obstacle or interference”, which would then appear to result in not navigating the vehicle “along a driving route which avoids intersecting the non-solid object” as recited in Claim 15. However, Claim 15 recites an entirely separate step of determining if the “non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature”, meaning Claim 15 encompasses determining that the “non-solid object” is in fact “an obstacle or interference” which would result in navigating the vehicle “along a driving route which avoids intersecting the non-solid object”, which contradicts the possible outcome of Claim 17 that the “non-solid object” is determined to not be “an obstacle or interference”. As a result, Claim 17 apparently presents an alternative to determining if the “non-solid object” is “an obstacle or interference”, and does not properly depend on or further limit Claim 15, which results in the scope of the claim being unclear.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2015/0168556) in view of Zhu (9,097,800) further in view of MacNeille et al. (2016/0280160).

Regarding Claim 1, Zhu et al. teaches the claimed apparatus, comprising:
an autonomous navigation system configured to be installed in a vehicle and autonomously navigate the vehicle through an environment in which the vehicle is located (“The vehicle 100 is configured to operate fully or partially in an autonomous mode”, see P[0025]), wherein the autonomous navigation system is configured to:
detect a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths (“…detecting weather conditions including fog using onboard vehicle sensors…the processes described herein may be carried out by the RADAR unit 126, the LIDAR unit 128…”, see P[0067]);
determine whether the non-solid object …the non-solid object according to an analysis of the at least one non-visible feature (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]).
Zhu et al. does not expressly recite the bolded portions of the claimed
determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature.
However, the Examiner notes that any detection of a non-solid substance such as a gas, spray or other formation of particles would be obvious to involve detection based on density, as clearly some density of particles must exist in order to be detected. Furthermore, this can be seen in Zhu (9,097,800) (which will now be referred to as Zhu 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Zhu ‘800, and to determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature, in order to “identify non-solid objects” (Zhu ‘800; see col.20, lines 25-28) and to identify “water spray and/or exhaust plumes” (Zhu ‘800; see col.24, particularly lines 52-65).
Zhu et al. does not expressly recite the claimed
and based on the determination that the non-solid object .
However, the autonomous vehicle of Zhu et al. is capable of following a path to a destination, while avoiding obstacles (see P[0044]), as is conventional in the art for autonomous vehicles, and as cited above, the vehicle of Zhu et al. is capable of detecting particulates. Therefore, to achieve the above indicated limitations not expressly taught by Zhu et al., Zhu et al. would only need to be modified to follow a path that avoids a “non-solid object” as claimed, where the exact type of an object or obstacle to be avoided is a design choice.
MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and based on the determination that the non-solid object presents the obstacle or interference, navigate the vehicle along a driving route which avoids intersecting the non-solid object, as rendered obvious by MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

Regarding Claim 2, Zhu et al. does not expressly recite the claimed wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprise at least one of:
a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object; [[and]]
a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object; and
.

Furthermore, Zhu (9,097,800) teaches detecting non-solid features using a “hyperspectral sensor” that” can be employed to spectrally characterize suspect reflective features, and the feature can be characterized as solid or non-solid by identifying the material in the feature based on the spectral signature of the feature” (Zhu ‘800; see col.16, particularly lines 55-65).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Zhu ‘800, and wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprise at least one of a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object, a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object, and a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object, in order to “identify non-solid objects” (Zhu ‘800; see col.20, lines 25-28) and to identify “water spray and/or exhaust plumes” (Zhu ‘800; see col.24, particularly lines 52-65).

Regarding Claim 3, Zhu et al. teaches the claimed apparatus of Claim 1, wherein:
to detect the non-solid object in the environment, the autonomous navigation system is configured to:
detect the non-solid substance comprising the non-solid object in the environment, based on processing sensor data generated by one or more sensors (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]).
Zhu et al. does not expressly recite the claimed
and determine that the non-solid object is an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object.
However, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and to determine that the non-solid object is an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object, as rendered obvious by MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

apparatus of Claim 3, wherein:
…the autonomous navigation system is further configured to:
determine that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]and “…laser data may relate to presence of water in the air or cloudy conditions typical with a fog, and such water droplets or clouds”, see P[0091])


.
Zhu et al. does not expressly recite the bolded portions of the claimed
to determine that the non-solid object presents an obstacle or interference, the autonomous navigation system is further configured to:

However, as cited in the parent claim rejection, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and to determine that the non-solid object presents an obstacle or interference, the autonomous navigation system is further configured to determine that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated, as rendered obvious by Zhu et al. in combination with MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

Regarding Claim 8, Zhu et al. teaches the claimed method comprising:
performing, by one or more computer systems:
autonomously navigating a vehicle through an environment in which the vehicle is located (“The vehicle 100 is configured to operate fully or partially in an autonomous mode”, see P[0025]), wherein the autonomously navigating comprises:
detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths (“…detecting weather conditions including fog using onboard vehicle sensors…the processes described herein may be carried out by the RADAR unit 126, the LIDAR unit 128…”, see P[0067]);
determine whether the non-solid object …the non-solid object according to an analysis of the at least one non-visible feature (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]).
Zhu et al. does not expressly recite the bolded portions of the claimed
determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature.
However, the Examiner notes that any detection of a non-solid substance such as a gas, spray or other formation of particles would be obvious to involve detection based on density, as clearly some density of particles must exist in order to be detected. Furthermore, this can be seen in Zhu (9,097,800) (which will now be referred to as Zhu 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Zhu ‘800, and to determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature, in order to “identify non-solid objects” (Zhu ‘800; see col.20, lines 25-28) and to identify “water spray and/or exhaust plumes” (Zhu ‘800; see col.24, particularly lines 52-65).
Zhu et al. does not expressly recite the claimed
and based on the determination that the non-solid object .
However, the autonomous vehicle of Zhu et al. is capable of following a path to a destination, while avoiding obstacles (see P[0044]), as is conventional in the art for autonomous vehicles, and as cited above, the vehicle of Zhu et al. is capable of detecting particulates. Therefore, to achieve the above indicated limitations not expressly taught by Zhu et al., Zhu et al. would only need to be modified to follow a path that avoids a “non-solid object” as claimed, where the exact type of an object or obstacle to be avoided is a design choice.
MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and based on the determination that the non-solid object presents an obstacle or interference, navigating the vehicle along a driving route which avoids intersecting the non-solid object, as rendered obvious by MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

Regarding Claim 10, Zhu et al. teaches the claimed method of Claim 8, wherein:
detecting the non-solid object in the environment comprises:
detecting the non-solid substance comprising the non-solid object in the environment, based on processing sensor data generated by one or more sensors (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]).
Zhu et al. does not expressly recite the claimed
and determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object.
However, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and to determine that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object, as rendered obvious by MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

Regarding Claim 11, Zhu et al. teaches the claimed method of Claim 10,…
comprises:
determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]and “…laser data may relate to presence of water in 


.
Zhu et al. does not expressly recite the bolded portions of the claimed
wherein:
determining that the non-solid object presents an obstacle or interference comprises:
determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated.
However, as cited in the parent claim rejection, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and wherein determining that the non-solid object presents an obstacle or interference comprises determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated, as rendered obvious by Zhu et al. in combination with MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

Regarding Claim 15, Zhu et al. teaches the claimed non-transitory, computer-readable medium storing a program of instructions which, when executed by at least one computer system, cause the at least one computer system to:
autonomously navigate a vehicle through an environment in which the vehicle is located (“The vehicle 100 is configured to operate fully or partially in an autonomous mode”, see P[0025]), wherein the autonomously navigating comprises:
detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance, wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths (“…detecting weather conditions including fog using onboard vehicle sensors…the processes described herein may be carried out by the RADAR unit 126, the LIDAR unit 128…”, see P[0067]);
determining whether the non-solid object …the non-solid object according to an analysis of the at least one non-visible feature (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data 
Zhu et al. does not expressly recite the bolded portions of the claimed
determining whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature.
However, the Examiner notes that any detection of a non-solid substance such as a gas, spray or other formation of particles would be obvious to involve detection based on density, as clearly some density of particles must exist in order to be detected. Furthermore, this can be seen in Zhu (9,097,800) (which will now be referred to as Zhu ‘800), who teaches determining a point density gradient of gases or water (Zhu ‘800; see col.24, particularly lines 52-65).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Zhu ‘800, and to determine whether the non-solid object presents an obstacle or interference to operation of the vehicle based on a detection of a density of the non-solid object according to an analysis of the at least one non-visible feature, in order to “identify non-solid objects” (Zhu ‘800; see col.20, lines 25-28) and to identify “water spray and/or exhaust plumes” (Zhu ‘800; see col.24, particularly lines 52-65).
Zhu et al. does not expressly recite the claimed
and based on the determination that the non-solid object .
However, the autonomous vehicle of Zhu et al. is capable of following a path to a destination, while avoiding obstacles (see P[0044]), as is conventional in the art for autonomous vehicles, and as cited above, the vehicle of Zhu et al. is capable of detecting particulates. Therefore, to achieve the above indicated limitations not expressly taught by Zhu et al., Zhu et al. would only need to be modified to follow a path that avoids a “non-solid object” as claimed, where the exact type of an object or obstacle to be avoided is a design choice.
Furthermore, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and based on the determination that the non-solid object presents an obstacle or interference, navigating the vehicle along a driving route which avoids intersecting the non-solid object, as rendered obvious by MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

Regarding Claim 17, Zhu et al. teaches the claimed non-transitory, computer-readable medium of Claim 15, wherein:
detecting the non-solid object in the environment comprises: detecting the non-solid substance comprising the non-solid object in the environment, based on processing sensor data generated by one or more sensors (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]).
Zhu et al. does not expressly recite the claimed
and determining that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object.
However, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and to determine that the non-solid object presents an obstacle or interference based at least in part upon the non-solid substance comprising the non-solid object, as rendered obvious by MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).

non-transitory, computer-readable medium of Claim 17, wherein:
determining that the non-solid object presents an obstacle or interference comprises:
determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated (“…determine when laser data is based on real objects present in an environment versus a fog that causes a reflection of laser emissions…”, see P[0086] and “Any number of patterns of laser data may be stored and referenced for comparison to the unassociated laser data to categorize the unassociated laser data as being representative of an object or due to a weather condition, such as fog”, see P[0088]and “…laser data may relate to presence of water in the air or cloudy conditions typical with a fog, and such water droplets or clouds”, see P[0091])

.
Zhu et al. does not expressly recite the bolded portions of the claimed
wherein:
determining that the non-solid object presents an obstacle or interference comprises:

However, as cited in the parent claim rejection, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al., and wherein determining that the non-solid object presents an obstacle or interference comprises determining that the non-solid object comprises a body of fluid in a portion of the environment which is intersected by a present driving route along which the vehicle is presently being navigated, as rendered obvious by Zhu et al. in combination with MacNeille et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]).



Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2015/0168556) in view of Zhu (9,097,800) further in view of MacNeille et al. (2016/0280160), further in view of Tsuruta et al. (2014/0200801).

Regarding Claim 5, Zhu et al. does not teach the claimed apparatus of Claim 1, wherein:
to navigate the vehicle along the driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to:
incorporate, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment; and
navigate the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment.
However, as explained in the parent claim rejection, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Furthermore, Tsuruta et al. (2014/0200801) teaches detecting various objects and registering a particular object that is detected as an obstruction as a virtual object (Tsuruta et al.; P[0012]) and generating a travel path that avoids registered objects (Tsuruta et al.; see P[0041]). Therefore, the claim is directed to simply a combination of known teachings, and it would be obvious in view of the prior art to simply choose to avoid a “non-solid” object such as an area of particulates, and to register a “non-solid” object as a “solid” object or virtual object that is avoided, where the type of object that should be avoided is a design choice rendered obvious by the prior art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al. and Tsuruta et al., and wherein to navigate the vehicle along the driving route which avoids intersecting the non-solid object, the 

Regarding Claim 7, Zhu et al. does not teach the claimed apparatus of Claim 1, wherein:
to detect the non-solid object in the environment, the autonomous navigation system is configured to associate a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object;
to navigate the vehicle along a driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to navigate the vehicle along a driving route which avoids intersecting the proximity region; and
the autonomous navigation system is configured to selectively engage a set of avoidance driving parameters, such that the vehicle is selectively navigated according to the set of avoidance driving parameters, based on a determination that the vehicle is presently located within the proximity region.
However, Tsuruta et al. (2014/0200801) teaches detecting various objects and registering a particular object that is detected as an obstruction as a virtual object (Tsuruta et al.; P[0012]), and teaches that a “virtual obstacle is made larger than the actually detected object” (Tsuruta et al.; see P[0040]) and teaches generating a travel path that avoids registered objects (Tsuruta et al.; see P[0041]), which teaches the claimed “the proximity region extends at least a certain proximity distance from the non-solid object” and the claimed use of this “proximity region”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Tsuruta et al., and wherein to detect the non-solid object in the environment, the autonomous navigation system is configured to associate a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object, to navigate the vehicle along a driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to navigate the vehicle along a driving route which avoids intersecting the proximity region, and the autonomous navigation system is configured to selectively engage a set of avoidance driving parameters, such that the vehicle is selectively navigated according to the set of avoidance driving parameters, based on a determination that the vehicle is presently located within the proximity region, as rendered obvious by Tsuruta et al., in order to provide “an apparatus which generates a travel path that can be traveled over by smoothly varying the vehicle steering, while 

Regarding Claim 12, Zhu et al. does not teach the claimed method of Claim 8, wherein:
navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises:
incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non- solid object as a solid object in the environment; and
navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment.
However, as explained in the parent claim rejection, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Furthermore, Tsuruta et al. (2014/0200801) teaches detecting various objects and registering a particular object that is detected as an obstruction as a virtual object (Tsuruta et al.; P[0012]) and generating a travel path that avoids registered objects (Tsuruta et al.; see P[0041]). Therefore, the claim is directed to simply a combination of known teachings, and it would be obvious in view of the prior art to simply choose to avoid a “non-solid” object such as an area of particulates, and to register a “non-solid” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al. and Tsuruta et al., and wherein navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment, and navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment, as rendered obvious by MacNeille et al. and Tsuruta et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]), and in order to provide “an apparatus which generates a travel path that can be traveled over by smoothly varying the vehicle steering, while avoiding obstacles, but which requires only extremely small amounts of computation” (Tsuruta et al.; see P[0003]).

Regarding Claim 14, Zhu et al. does not teach the claimed method of Claim 8, wherein:
detecting a non-solid object in the environment comprises associating a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object;
navigating the vehicle along a driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the proximity region; and
the method comprises selectively engaging a set of avoidance driving parameters, and selectively navigating the vehicle according to the set of avoidance driving parameters, based on a determination that the vehicle is presently located within the proximity region.
However, Tsuruta et al. (2014/0200801) teaches detecting various objects and registering a particular object that is detected as an obstruction as a virtual object (Tsuruta et al.; P[0012]), and teaches that a “virtual obstacle is made larger than the actually detected object” (Tsuruta et al.; see P[0040]) and teaches generating a travel path that avoids registered objects (Tsuruta et al.; see P[0041]), which teaches the claimed “the proximity region extends at least a certain proximity distance from the non-solid object” and the claimed use of this “proximity region”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Tsuruta et al., and wherein detecting a non-solid object in the environment comprises associating a proximity region with the non-solid object, wherein the proximity region extends at least a certain proximity distance from the non-solid object, navigating the vehicle along a driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the proximity region, and the method comprises selectively engaging a set of avoidance driving parameters, and selectively navigating the vehicle according to the 

Regarding Claim 19, Zhu et al. does not teach the claimed non-transitory, computer-readable medium of Claim 15, wherein:
navigating the vehicle along the driving route which avoids intersecting the non- solid object comprises:
incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non- solid object as a solid object in the environment; and
navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment.
However, as explained in the parent claim rejection, MacNeille et al. (2016/0280160) teaches generating a route that may be used to route a vehicle around an area of particulates (MacNeille et al.; see P[0054] and P[0064]).
Furthermore, Tsuruta et al. (2014/0200801) teaches detecting various objects and registering a particular object that is detected as an obstruction as a virtual object (Tsuruta et al.; P[0012]) and generating a travel path that avoids registered objects (Tsuruta et al.; see P[0041]). Therefore, the claim is directed to simply a combination of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of MacNeille et al. and Tsuruta et al., and wherein navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the environment, and navigating the vehicle along a driving route which avoids intersecting solid object representations incorporated into the virtual representation of the environment, as rendered obvious by MacNeille et al. and Tsuruta et al., in order to provide for “avoiding particulate” (MacNeille et al.; see P[0054]), and in order to provide “an apparatus which generates a travel path that can be traveled over by smoothly varying the vehicle steering, while avoiding obstacles, but which requires only extremely small amounts of computation” (Tsuruta et al.; see P[0003]).



Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2015/0168556) in view of Zhu (9,097,800) further in view of MacNeille et al. (2016/0280160), further in view of Trepagnier et al. (2010/0106356).

Regarding Claim 6, Zhu et al. does not teach the claimed apparatus of Claim 1, wherein:
to detect the non-solid object in the environment, the autonomous navigation system is configured to:
determine a predicted trajectory of the non-solid object through the environment; and
to navigate the vehicle along the driving route which avoids intersecting the non-solid object, the autonomous navigation system is configured to: navigate the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object.
Furthermore, Trepagnier et al. (2010/0106356) teaches control and systems for autonomously driven vehicles, and teaches a “Variable Structure Observer (VSO)”, where the “main functions of the VSO are to provide information integration and prediction of coordinates and trajectories for all of the stationary and moving obstacles in the autonomous vehicle's nearby environment (within approximately 150 meters)”, and where the “variable structure observer algorithm tracks multiple stationary and moving objects” (Trepagnier et al.; see P[0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. and MacNeille et al. with the teachings of Trepagnier et al., and wherein to detect the non-solid object in the environment, the autonomous navigation system is configured to determine a predicted trajectory of the non-solid object through the environment, and to 

Regarding Claim 13, Zhu et al. does not teach the claimed method of Claim 8, wherein:
detecting the non-solid object in the environment comprises:
determining a predicted trajectory of the non-solid object through the environment; and
navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises:
navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object.
Furthermore, Trepagnier et al. (2010/0106356) teaches control and systems for autonomously driven vehicles, and teaches a “Variable Structure Observer (VSO)”, where the “main functions of the VSO are to provide information integration and prediction of coordinates and trajectories for all of the stationary and moving obstacles in the autonomous vehicle's nearby environment (within approximately 150 meters)”, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. and MacNeille et al. with the teachings of Trepagnier et al., and wherein detecting the non-solid object in the environment comprises determining a predicted trajectory of the non-solid object through the environment, and navigating the vehicle along the driving route which avoids intersecting the non-solid object comprises navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object, as rendered obvious by Trepagnier et al., in order to improve “the situational awareness of the vehicle” and provide “the capability to maintain intelligent operation and navigation of the vehicle” (Trepagnier et al.; see P[0103]).

Regarding Claim 20, Zhu et al. does not teach the claimed non-transitory, computer-readable medium of Claim 15, wherein:
detecting the non-solid object in the environment comprises:
determining a predicted trajectory of the non-solid object through the environment; and
navigating the vehicle along the driving route which avoids intersecting the non- solid object comprises:
navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object.
Furthermore, Trepagnier et al. (2010/0106356) teaches control and systems for autonomously driven vehicles, and teaches a “Variable Structure Observer (VSO)”, where the “main functions of the VSO are to provide information integration and prediction of coordinates and trajectories for all of the stationary and moving obstacles in the autonomous vehicle's nearby environment (within approximately 150 meters)”, and where the “variable structure observer algorithm tracks multiple stationary and moving objects” (Trepagnier et al.; see P[0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. and MacNeille et al. with the teachings of Trepagnier et al., and wherein detecting the non-solid object in the environment comprises determining a predicted trajectory of the non-solid object through the environment, and navigating the vehicle along the driving route which avoids intersecting the non- solid object comprises navigating the vehicle along a driving route which avoids intersecting the non-solid object at any point along the predicted trajectory of the non-solid object, as rendered obvious by Trepagnier et al., in order to improve “the situational awareness of the vehicle” and provide “the capability to maintain intelligent operation and navigation of the vehicle” (Trepagnier et al.; see P[0103]).



Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2015/0168556) in view of Zhu (9,097,800) further in view of MacNeille et al. (2016/0280160), further in view of Busch et al. (2010/0145659).

Regarding Claim 9, Zhu et al. does not expressly recite the claimed method of Claim 8, wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of:
a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object;
a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object; and
a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object.
However, Zhu et al. does teach detecting light from various portions of the spectrum (see P[0063]).
Furthermore, Zhu (9,097,800) teaches detecting non-solid features using a “hyperspectral sensor” that” can be employed to spectrally characterize suspect reflective features, and the feature can be characterized as solid or non-solid by identifying the material in the feature based on the spectral signature of the feature” (Zhu ‘800; see col.16, particularly lines 55-65).
Busch et al. (2010/0145659) teaches a standoff chemical vapor detector that “may be fully automatic and provide real-time, on the move detection for contamination avoidance” (Busch et al.; see P[0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Zhu ‘800 and Busch et al., and wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object, a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object, and a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object, in order to “identify non-solid objects” (Zhu ‘800; see col.20, lines 25-28) and to identify “water spray and/or exhaust plumes” (Zhu ‘800; see col.24, particularly lines 52-65), and in order to “provide real-time, on the move detection for contamination avoidance and reconnaissance operations on a wide variety of land, air, space and sea platforms” (Busch et al.; see P[0031]).

Regarding Claim 16, Zhu et al. does not expressly recite the claimed non-transitory, computer-readable medium of Claim 15, wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of the non-solid object, and wherein the one or more sensors comprises at least two of:
a stand-off chemical agent sensor configured to detect the non-solid object based at least in part upon detecting at least one chemical substance comprising the non-solid object;
a spectroscopic sensor configured to detect the non-solid object based at least in part upon spectroscopic monitoring of the non-solid object; and
a sensor configured to detect the non-solid object based at least in part upon refraction of light passing through the non-solid object.
However, Zhu et al. does teach detecting light from various portions of the spectrum (see P[0063]).
Furthermore, Zhu (9,097,800) teaches detecting non-solid features using a “hyperspectral sensor” that” can be employed to spectrally characterize suspect reflective features, and the feature can be characterized as solid or non-solid by identifying the material in the feature based on the spectral signature of the feature” (Zhu ‘800; see col.16, particularly lines 55-65).
Additionally, Busch et al. (2010/0145659) teaches a standoff chemical vapor detector that “may be fully automatic and provide real-time, on the move detection for contamination avoidance” (Busch et al.; see P[0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. with the teachings of Zhu ‘800 and Busch et al., and wherein to detect the non-solid object, the one or more sensors are configured to detect one or more visible features of 



Examiner’s Note:
Regarding the below rejections made under Prata et al. (2012/0191350) in view of Shapiro et al. (9,132,913), the Examiner notes that P[0003] of the Applicant’s specification recites “The rise of interest in autonomous navigation of vehicles, has resulted in a desire to develop autonomous navigation systems which can autonomously navigate (i.e., autonomously "drive") a vehicle through various routes, including one or more roads in a road network, such as contemporary roads, streets, highways, etc., one or more instances of airspace, waterways, etc.”, and P[0027] recites “Vehicle 100 includes an autonomous navigation system ("ANS") 110, a set of one or more sensors 116, a set of one or more control elements 120, and a set of one or more user25 interfaces 130. As referred to herein, vehicle 100 can include one or more various embodiments of vehicles, including one or more of a land vehicle (e.g., an automobile, truck, etc.), aircraft, watercraft, etc.”, therefore, as defined by the Applicant’s specification, to navigate a vehicle along a “driving route” encompasses navigating a vehicle such as an aircraft through an airspace, such as along a flight path.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prata et al. (2012/0191350) in view of Shapiro et al. (9,132,913).

Regarding Claim 1, Prata et al. teaches the claimed apparatus, comprising:
an autonomous navigation system configured to be installed in a vehicle and autonomously navigate the vehicle through an environment in which the vehicle is located, wherein the autonomous navigation system is configured to:
detect a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance (“The system provides a statistical alert based on analysis of images determined to show an adverse condition of ash, sulphur dioxide or ice-coated ash”, see P[0036]), wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths (“…identifying being based on threshold conditions and using the detected infrared radiance…”, see P[0038]);
determine whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature (“…identifying likely occurrences of adverse atmospheric conditions based on threshold conditions and using the detected infrared radiance…”, see P[0040] and “…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025], also see “…a threshold value of temperature difference that is a function of a set of parameters…”, see P[0077] and FIG. 4, and “Highest concentrations of ash are indicated in red (dark in FIG. 4); the background sky is shown in light purple (or light grey in FIG. 3)”, see P[0082], and “An alert is sounded if a sequence of 8 consecutive occurrences of conditions (5) and (6) happen for a pre-defined fraction of the total image. A value of 5% of the total number of pixels in the difference image is used…”, see P[0081], where the concentration is equivalent to a determination of “density”, where a “density” can be clearly seen to be identified in FIG. 4); and
based on the determination that the non-solid object (“…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025]).
While Prata et al. does teach a step of “navigate the vehicle along a driving route which avoids intersecting the non-solid object” as seen in “As the aircraft approaches the hazard, the pilot can alter the heading of the aircraft to avoid it”, see P[0082], Prata et al. does not expressly recite that an “autonomous navigation system” such as that recited in the preamble is configured to perform the step of
navigate the vehicle along a driving route which avoids intersecting the non-solid object.
However, this limitation is directed to simply automating the step of avoiding a hazard as taught by Prata et al.
Furthermore, Shapiro et al. (9,132,913) teaches an aircraft comprising an autopilot system that comprising an automatic flight control system or auto-flight system (Shapiro et al.; see col.4, particularly lines 48-67 and col.5, particularly lines 1-6), where a flight profile may be provided to the auto-flight system (Shapiro et al; see col.15, particularly lines 51-67 and col.16, particularly lines 1-14), and where a flight profile may include goals such as weather avoidance (Shapiro et al.; see col.15, particularly lines 10-25) or other pilot set or inferred goals (Shapiro et al.; see col.14, particularly lines 51-67 and col.15, particularly lines 1-50). Therefore, automation of the avoidance of hazard of Prata et al. would be obvious by simply combining the teachings of Shapiro et al. with the system of Prata et al., where the Examiner notes that automatic flight control is conventional in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prata et al. with the teachings of Shapiro et al., and for an autonomous navigation system to be configured to navigate the vehicle along a driving route which avoids intersecting the non-solid object, as rendered obvious by Shapiro et al., in order to provide additional convenience and reduce a workload for a pilot of an aircraft, and in order to provide “a simplified and engaging automation system to pilots” (Shapiro et al.; see col.12, lines 

Regarding Claim 8, Prata et al. teaches the claimed method comprising:
performing, by one or more computer systems:
autonomously navigating a vehicle through an environment in which the vehicle is located, wherein the autonomously navigating comprises:
detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance (“The system provides a statistical alert based on analysis of images determined to show an adverse condition of ash, sulphur dioxide or ice-coated ash”, see P[0036]), wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths (“…identifying likely occurrences of adverse atmospheric conditions based on threshold conditions and using the detected infrared radiance…”, see P[0040] and “…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025], also see “…a threshold value of temperature difference that is a function of a set of parameters…”, see P[0077] and FIG. 4, and “Highest concentrations of ash are indicated in red (dark in FIG. 4); the background sky is shown in light purple (or light grey in FIG. 3)”, see P[0082], and “An alert is sounded if a sequence of 8 consecutive occurrences of conditions (5) and (6) happen for a pre-defined fraction of the total image. A value of 5% of the total number of pixels in the ;
determine whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature (“…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025]); and
based on the determination that the non-solid object (“…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025]).
While Prata et al. does teach a step of “navigating the vehicle along a driving route which avoids intersecting the non-solid object” as seen in “As the aircraft approaches the hazard, the pilot can alter the heading of the aircraft to avoid it”, see P[0082], Prata et al. does not expressly recite that “autonomously navigating” by “one or more computer systems” comprises
navigating the vehicle along a driving route which avoids intersecting the non-solid object.
However, this limitation is directed to simply automating the step of avoiding a hazard as taught by Prata et al.
Furthermore, Shapiro et al. (9,132,913) teaches an aircraft comprising an autopilot system that comprising an automatic flight control system or auto-flight system (Shapiro et al.; see col.4, particularly lines 48-67 and col.5, particularly lines 1-6), where 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prata et al. with the teachings of Shapiro et al., and wherein the autonomously navigating comprises navigating the vehicle along a driving route which avoids intersecting the non-solid object, as rendered obvious by Shapiro et al., in order to provide additional convenience and reduce a workload for a pilot of an aircraft, and in order to provide “a simplified and engaging automation system to pilots” (Shapiro et al.; see col.12, lines 11-39), and in order to “reduce training requirements while aligning with pilot goals” (Shapiro et al.; see col.3, lines 7-21).

Regarding Claim 15, Prata et al. teaches the claimed non-transitory, computer-readable medium storing a program of instructions which, when executed by at least one computer system, cause the at least one computer system to:
autonomously navigate a vehicle through an environment in which the vehicle is located, wherein the autonomously navigating comprises:
detecting a non-solid object comprising a non-solid substance in the environment, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object comprising at least one non-visible feature of the non-solid substance (“The system provides a statistical alert based on analysis of images determined to show an adverse condition of ash, sulphur dioxide or ice-coated ash”, see P[0036]), wherein the at least one non-visible feature is detectable at one or more non-visible wavelengths (“…identifying being based on threshold conditions and using the detected infrared radiance…”, see P[0038]);
determining whether the non-solid object a density of the non-solid object according to an analysis of the at least one non-visible feature (“…identifying likely occurrences of adverse atmospheric conditions based on threshold conditions and using the detected infrared radiance…”, see P[0040] and “…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025], also see “…a threshold value of temperature difference that is a function of a set of parameters…”, see P[0077] and FIG. 4, and “Highest concentrations of ash are indicated in red (dark in FIG. 4); the background sky is shown in light purple (or light grey in FIG. 3)”, see P[0082], and “An alert is sounded if a sequence of 8 consecutive occurrences of conditions (5) and (6) happen for a pre-defined fraction of the total image. A value of 5% of the total number of pixels in the difference image is used…”, see P[0081], where the concentration is equivalent to a ; and
based on the determination that the non-solid object (“…determine whether an adverse atmospheric condition exists ahead of an aircraft”, see P[0025]).
While Prata et al. does teach a step of “navigating the vehicle along a driving route which avoids intersecting the non-solid object” as seen in “As the aircraft approaches the hazard, the pilot can alter the heading of the aircraft to avoid it”, see P[0082], Prata et al. that a “non-transitory, computer-readable medium storing a program of instructions which, when executed by at least one computer system, cause the at least one computer system to” perform “autonomously navigating” which comprises
 navigating the vehicle along a driving route which avoids intersecting the non-solid object.
However, this limitation is directed to simply automating the step of avoiding a hazard as taught by Prata et al.
Furthermore, Shapiro et al. (9,132,913) teaches an aircraft comprising an autopilot system that comprising an automatic flight control system or auto-flight system (Shapiro et al.; see col.4, particularly lines 48-67 and col.5, particularly lines 1-6), where a flight profile may be provided to the auto-flight system (Shapiro et al; see col.15, particularly lines 51-67 and col.16, particularly lines 1-14), and where a flight profile may include goals such as weather avoidance (Shapiro et al.; see col.15, particularly lines 10-25) or other pilot set or inferred goals (Shapiro et al.; see col.14, particularly lines 51-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prata et al. with the teachings of Shapiro et al., and for a non-transitory, computer-readable medium storing a program of instructions which, when executed by at least one computer system, cause the at least one computer system to autonomously navigate a vehicle through an environment in which the vehicle is located, wherein the autonomously navigating comprises navigating the vehicle along a driving route which avoids intersecting the non-solid object, as rendered obvious by Shapiro et al., in order to provide additional convenience and reduce a workload for a pilot of an aircraft, and in order to provide “a simplified and engaging automation system to pilots” (Shapiro et al.; see col.12, lines 11-39), and in order to “reduce training requirements while aligning with pilot goals” (Shapiro et al.; see col.3, lines 7-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662